Case 0:20-cv-61872-AHS Document 35 Entered on FLSD Docket 07/12/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:20-CV-61872-AHS

  ALAN DERSHOWITZ

                 Plaintiff,

  vs.

  CABLE NEWS NETWORK, INC.

                 Defendant.

  ________________________________________/

          PLAINTIFF’S CERTIFICATE OF COMPLAINCE WITH RULE 26(a)(1)

         Plaintiff hereby gives notice that he has complied with Rule 26(a)(1) of the Federal Rules

  of Civil Procedure, by serving his initial disclosures on Defendant via email on 7/12/21.



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
  Court’s CM/ECF portal this 12th day of July 2021 to George LeMieux, Esq.,
  glemieux@gunster.com Gunster, Yoakley & Stewart, P.A. and Katherine M. Bolger, Esq.,
  katebolger@dwt.com Davis Wright Tremaine LLP.


                                               RODIER & RODIER, P.A.
                                               Attorneys at Law
                                               400 North Federal Highway
                                               Hallandale, FL 33009
                                               Tel: (954) 455-9300
                                               Fax: (954) 457-0499

                                               By: ____/s/ Brian M. Rodier________
                                               BRIAN M. RODIER, ESQ.
                                               Fla Bar #: 42250
